Title: Alden Partridge to Thomas Jefferson, 6 September 1815
From: Partridge, Alden
To: Jefferson, Thomas


            
              Sir
              West Point (New york) Sept 6th 1815
            
            Although I have not the honor of any personal acquaintance with you, yet a perfect conviction that nothing which can tend in the smallest degree to add to a knowledge of our Country would be unacceptable to you, emboldens me to address you. I accordingly take the liberty, Sir, to enclose you the Altitudes of the most elevated Mountains in the northen northern Section of the Country which I calculated several years ago from Barometrical observation. Of these, the white Mountains are probably the most elevated, of any this side the Missisippi. The Height of those mountains however I am convinced has been greatly overrated. Their real height I think is very little if any greater than I have found it. I would now take the liberty, Sir, to enquire of you whether any Actual measurement of the Altitude of the Alleghany mountains has ever been made, except that made by Col Williams in 1791, and published in the transactions of the American Philosophical Society at Philadelphia. Should any such measurement have been made, you would confer a great obligation on me, by informing me of the results. I am desirous of receiving the information, and know of no one so able as yourself to give it. I have several tables, containing the results of a Series of meteorological observations made by me during and subsequent to the year 1810. Should you consider those as worthy your attention, it will afford me great pleasure to send them to you. I must beg, Sir, you will excuse the liberty I have taken in writing to you. A desire to receive information upon the subject I have mentioned is perhaps the only reasonable apology I can offer—
            
              I have the honor to be with the highest respect and esteem Sir your most obedt and humble Servant
              
                
                  A Partridge
                
                
                  Capt of Engs—
                
              
            
          